 Fill in this Information to identify your casei

 United Slates Bankruptcy Court for the:
                                    District of MONTANA

 Case number [if known):                                           Chapter you are filing under:
                                                                   ^ Chapter?
                                                                   □ Chapter 11
                                                                   □ Chapter 12
                                                                   □ Chapter 13
                                                                                                                                 □ Check if this is an
                                                                                                                                    amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
 the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
 same person must be Debtor 1 in ail of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Parti:     Identify Yourself

                                     About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your     Trisha
   government-issued picture          First name                                                     First name
   identification (for example,
   your driver's license or           J
   passport).                        Middle name                                                    Middle name
                                      Thorson
   Bring your picture
                                      Last name                                                      Last name
   identification to your meeting
   with the trustee.
                                      Suffix (Sr., Jr., II, III)                                    Suffix (Sr., Jr.. II, III)




2. All Other names you                Trisha
   have used in the last 8            First name                                                     First name
   years                              J
                                      Middle name                                                    Middle name
    Include your married or
    maiden names.                     Delaney
                                      Last name                                                      Last name



                                      First name                                                     First name


                                      Middle name                                                    Middle name


                                      Last name                                                      Last name




3. Only the last 4 digits of          XXX           XX - 9700                                        XXX           XX -
   your Social Security
   number or federal                  OR                                                             OR
   Individual Taxpayer                                                                               9 XX - XX
                                      9 XX - XX
   Identification number
   (ITIN)

Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                 page 1
Debtor 1      Trisha J                          Thorson                                               Case number {ifknowni
              First Name   Middle Name               Last Name




                                         About Debtor 1:                                                    About Debtor 2(Spouse Only in a Joint Case):


4. Any business names
   and Employer                          ^ I have not used any business names or EINs.                      Q I have not used any business names or EINs.
   Identification Numbers
     (EIN) you have used in
     the last 8 years                    Business name                                                      Business name

     Include trade names and
     doing business as names             Business name                                                      Business name



                                         EIN                                                                EIN


                                         EIN                                                                EIN




5. Where you live                                                                                          If Debtor 2 lives at a different address:



                                         2407 Stratford Lane
                                         Number    Street                                                   Number          Street




                                          Missoula                                MT        59808
                                         City                                    State     ZIP Code         City                                    State     ZIP Code

                                          Missoula
                                         County                                                             County


                                         If your mailing address is different from the one                 If Debtor 2’s mailing address is different from
                                         above,fill it in here. Note that the court will send              yours, fiil it in here. Note that the court will send
                                         any notices to you at this mailing address.                       any notices to this mailing address.


                                         2407 Stratford Lane
                                         Number     Street                                                  Number          Street



                                         P.O. Box                                                           P.O. Box

                                          Missoula MT                                    59808
                                         City                                    State     ZIP Code         City                                    State     ZIP Code




                                         Check one:                                                         Check one:
6.   Why you are choosing
     this district to file for
                                               Over the last 180 days before filing this petition,                 Over the last 180 days before filing this petition,
     bankruptcy                                                                                                    I have lived in this district longer than in any
                                               I have lived in this district longer than in any
                                               other district.                                                     other district.

                                         □ I have another reason. Explain.                                  □ I have another reason. Explain.
                                           (See 28 U.S.C. § 1408.)                                                 (See28U.S.C.§ 1408.)




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2
Debtor 1      Trisha J                      Thorson                                            Case number (/rtaown).
             First Name   Middle Name            Last Name




Part 2:    Tell the Court About Your Bankruptcy Case



7.   The chapter of the                 Check one.(Fora brief description of each, see Notice Required by 11 U.S.C.§342(b) for Individuals Filing
     Bankruptcy Code you                for Bankruptcy(Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                          0 Chapter 7

                                        □ Chapter 11

                                        □ Chapter 12

                                        □ Chapter 13



8.   How you will pay the fee           ^ I will pay the entire fee when I file my petition. Please check with the clerk’s office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.


                                        □ I need to pay the fee in installments. If you choose this option, sign and attach the
                                           Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).


                                        □ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for                    No
     bankruptcy within the
                                        □ Yes.   District                             When                        Case number
     last 8 years?                                                                            MM / DD/YYYY

                                                 District                             When                        Case number
                                                                                              MM/ DD/YYYY

                                                 District                             When                        Case number
                                                                                              MM / DD/YYYY




10. Are any bankruptcy                  ^ No
    cases pending or being
                                        Q Yes.    Debtor                                                          Relationship to you
    filed by a spouse who is
    not filing this case with                     District                            When                        Case number, if known.
    you, or by a business                                                                     MM / DD / YYYY
    partner, or by an
    affiliate?
                                                  Debtor                                                          Relationship to you

                                                  District                            When                        Case number, if known
                                                                                              MM / DD / YYYY



11. Do you rent your                    □ No.     Go to line 12.
    residence?
                                        ^ Yes.    Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                                  residence?

                                                       No. Goto line 12.
                                                  U Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it with
                                                       this bankruptcy petition.




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
Debtor 1       Trisha J                           Thorson                                               Case number {Hknowni
              First Name        Middle Name             Last Name




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 ^ No. Go to Part 4.
    of any full- or part-time
    business?                                 □ Yes. Name and location of business

    A sole proprietorship is a
    business you operate as an
                                                       Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                       Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.                                                                                           State          ZIP Code
                                                        City


                                                       Check the appropriate box to describe your business:

                                                       □ Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                       □ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))

                                                       □ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                       □ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                       0 None of the above



13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
    Bankruptcy Code and
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtot?
                                                 No.   I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                      □ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. §101(510).                            the Bankruptcy Code.

                                              □ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                     Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



14. Do you own or have any                       No
    property that poses or is
                                              □ Yes.    What is the hazard?
    aileged to pose a threat
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                                 If immediate attention is needed, why is it needed?
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                        Where is the property?
                                                                                  Number       Street




                                                                                  City                                             State   ZIP Code


Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
Debtor 1       Trisha J                        Thorson                                                  Case number (ifkncimi
              First Name     Middle Name            Last Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                    About Debtor 2(Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                  You must check one:                                                 You must check one:
    counseiing.
                                       (3 I received a briefing from an approved credit                           I received a briefing from an approved credit
                                          counseling agency within the 180 days before I                          counseling agency within the 180 days before I
    The law requires that you             filed this bankruptcy petition, and I received a                        filed this bankruptcy petition, and I received a
    receive a briefing about credit       certificate of completion.                                              certificate of completion.
    counseling before you file for
                                              Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
    bankruptcy. You must
                                              plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you              Q I received a briefing from an approved credit                    Q I received a briefing from an approved credit
    cannot do so, you are not                counseling agency within the 180 days before I                     counseling agency within the 180 days before I
    eligible to file.                        filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                         certificate of completion.
    If you file anyway, the court             Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                                                                                    you MUST file a copy of the certificate and payment
                                              you MUST file a copy of the certificate and payment
    will lose whatever filing fee             plan, if any.                                                       plan, if any.
    you paid, and your creditors
    can begin collection activities        □ I certify that I asked for credit counseling                     Q I certify that I asked for credit counseling
    again.                                   services from an approved agency, but was                          services from an approved agency, but was
                                             unable to obtain those services during the 7                       unable to obtain those services during the 7
                                             days after I made my request, and exigent                          days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                of the requirement.
                                              To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                              required you to file this case.                                     required you to file this case.
                                              Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                       You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                              may be dismissed.                                                   may be dismissed.
                                              Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                              days.                                                               days.

                                           □ I am not required to receive a briefing about                     □ I am not required to receive a briefing about
                                             credit counseling because of:                                       credit counseling because of:

                                              □ Incapacity.      I have a mental illness or a mental               Q Incapacity.     I have a mental illness or a mental
                                                                 deficiency that makes me                                            deficiency that makes me
                                                                 incapable of realizing or making                                    incapable of realizing or making
                                                                 rational decisions about finances.                                  rational decisions about finances.

                                              □ Disability.      My physical disability causes me                  □ Disability.     My physical disability causes me
                                                                 to be unable to participate in a                                    to be unable to participate in a
                                                                 briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                 through the internet, even after I                                  through the internet, even after I
                                                                 reasonably tried to do so.                                          reasonably tried to do so.
                                              □ Active duty. I am currently on active military                     □ Active duty. I am currently on active military
                                                             duty in a military combat zone.                                      duty in a military combat zone.
                                              If you believe you are not required to receive a                     If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
Debtor 1     Trisha J                         Thorson                                                 Case number (ifknowni
             First Name    Middle Name             Last Name




Part 6:    Answer These Questions for Reporting Purposes


ie. What kind of debts do                16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8)
                                             as “incurred by an individual primarily for a personal, family, or household purpose.”
    you have?
                                              Q No. Go to line 16b.
                                              ^ Yes. Go to line 17.

                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                               □ Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                           Q No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after 0 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                      0 No
    administrative expenses
                                      □ Yes
    are paid that funds will be
    available for distribution
    to unsecured creditors?

18. How many creditors do                ^    1-49                                 □ 1,000-5,000                              □ 25,001-50,000
    you estimate that you                □    50-99                                □ 5,001-10,000                             [□ 50,001-100,000
    owe?                                 □    100-199                              LI 10,001-25,000                            LI More than 100,000
                                         LI   200-999

19. How much do you                      SI$0-$50,000                              □    $1,000,001-$10 million                □   $500,000,001-$1 billion
    estimate your assets to              U $50,001-$100,000                        □    $10,000,001-$50 million               □   $1,000,000,001-$10 billion
    be worth?                            U $100,001-$500,000                       □    $50,000,001-$100 million              □   $10,000,000,001-$50 billion
                                         □ $500,001-SI million                     □    $100,000,001-$500 million             □   More than $50 billion

20. How much do you                         $0-$50,000                             □    $1,000,001-$10 million                □   $500,000,001-$1 billion
    estimate your liabilities            □ $50,001-$100,000                        LI   $10,000,001-$50 million               □   $1,000,000,001-$10 billion
    to be?                               Si $100,001-$500,000                      □    $50,000,001-$100 million              □   $10,000,000,001-$50 billion
                                         LI $500,001-$1 million                    LI   $100,000,001-$500 million             □   More than $50 billion
Part 7.J Sign Below

                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                  correct.
                                         If I have chosen to file under Chapter?, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.
                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                                                                                           X
                                              Signature of Debtond                                             Signature of Debtor 2

                                              Executed on                                                      Executed on
                                                               MM   / DD   /YYYY                                              MM / DD    /YYYY



Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
Debtor 1      Trisha J                       Thorson                                               Case number (/r/tnown).
             First Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for v/hich the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.                 X                                                                    Date
                                           Signature of Attorney for Debtor                                                  MM   /     DD /YYYY




                                            Printed name


                                            Firm name


                                            Number      Street




                                            City                                                            State            ZIP Code




                                            Contact phone                                                   Email address




                                            Bar number                                                      State




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
Debtor 1       Trisha J                   Thorson                                             Case number (ifknowni
              First Name   Middle Name          Last Name




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.


                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         □ No

                                         ^ Yes
                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         □ No

                                         ^ Yes

                                                ou pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?


                                         □ Yes. Name of Person                                                                                 .
                                                   Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         attorney may cause me to lose my rights or property if I do not properly handle the case.


                                                                                                  X
                                                                                                       Signature of Debtor 2

                                         Date                                                          Date
                                                            mm7 dd /yyyy                                                MM /   DD / YYYY

                                         Contact phone                                                 Contact phone

                                         Cell phone                                                    Cell phone

                                         Email address 'i'lrnS        I                    I- co^      Email address



Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page 8
Fill In this information to identify your case and this filing:


Debtor 1              Trisha                      J                        Thorson
                      First Name                   Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                     Middle Name                Last Name


United States Bankruptcy Court for the:                          District of MONTANA

Case number
                                                                                                                                                □ Check if this is an
                                                                                                                                                    amended filing


    Official Form 106A/B
    Schedule A/B; Property                                                                                                                                      12/15

    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
    category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
    responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      21 No. Go to Part 2.
      G Yes. Where is the property?
                                                                        What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                        C] Single-family home                             the amount of any secured claims on Schedule D:
        1.1.                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                        G Duplex or multi-unit building
               Street address, if available, or other description
                                                                        G Condominium or cooperative                      Current value of the     Current value of the
                                                                        d Manufactured or mobile home                     entire property?         portion you own?
                                                                        □ Land                                                                     $.
                                                                        □    Investment property

               City                            State      ZIP Code
                                                                        □   Times hare                                    Describe the nature of your ownership
                                                                                                                          interest (such as fee simple, tenancy by
                                                                        □ Other                                           the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.

                                                                        □ Debtor 1 only
               County                                                   □ Debtor 2 only
                                                                        □ Debtor 1 and Debtor 2 only                      LI Check if this is community property
                                                                                                                             (see instructions)
                                                                        LJ At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:

      If you own or have more than one, list here:
                                                                       What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                       □ Single-family home                               the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
        1.2.                                                           1^ Duplex or multi-unit building
               Street address, if available, or other description
                                                                       □ Condominium or cooperative                       Current value of the      Current value of the
                                                                       □ Manufactured or mobile home                      entire property?          portion you own?
                                                                       □ Land                                             $.                        $.
                                                                       □ Investment property

               City                            State      ZIP Code
                                                                       □    Timeshare
                                                                                                                          Describe the nature of your ownership
                                                                                                                          interest (such as fee simple, tenancy by
                                                                       □ Other                                            the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.

                                                                       □ Debtor 1 only
                                                                       □ Debtor 2 only
               County
                                                                       □ Debtor 1 and Debtor 2 only                       LI Check if thi s is community property
                                                                        □ At least one of the debtors and another            (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:



    Official Fonn 106A/B                                                Schedule A/B: Property                                                              page 1
 Debtor 1          Trisha J                         Thorson                                               Case number (/r*nown).
                   First Name     Middle Name            Last Name




                                                                     What is the property? Check all that apply.             Do not deduct secured claims or exemptions. Put
                                                                     G Single-family home                                    the amount of any secured claims on Schedule D:
     1.3.                                                                                                                    Creditors Who Have Claims Secured by Property.
            Street address, if available, or other description           Duplex or multi-unit buiiding
                                                                                                                             Current value of the     Current value of the
                                                                     D Condominium or cooperative
                                                                                                                             entire property?         portion you own?
                                                                     G Manufactured or mobile home
                                                                     G Land
                                                                     G Investment property
            City                            State     ZIP Code       G Timeshare                                             Describe the nature of your ownership
                                                                                                                             interest(such as fee simple, tenancy by
                                                                     G Other                                                 the entireties, or a life estate), if known.

                                                                     Who has an interest in the property? Check one.

                                                                     G Debtor 1 only
            County
                                                                     G Debtor 2 only
                                                                     G Debtor 1 and Debtor 2 only                            IG Check if this is community property
                                                                     G At least one of the debtors and another                  (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:



2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                      $_0
  you have attached for Part 1. Write that number here




Part 2!
       1     Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   ^ No
   G Yes


    3.1.    Make:                                                    Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
            Model:                                                   G Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                                     G Debtor 2 only
            Year:                                                                                                            Current value of the     Current value of the
                                                                     G Debtor 1 and Debtor 2 only
                                                                                                                             entire property?         portion you own?
            Approximate mileage:                                     G At least one of the debtors and another
            Other information:
                                                                     G Check if this is community property (see
                                                                                                                             $                        $
                                                                       instructions)



   If you own or have more than one, describe here:

    3,2.    Make:                                                    Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
            Model:                                                   G Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                                     G Debtor 2 only
            Year:                                                                                                            Current value of the     Current value of the
                                                                     G Debtor 1 and Debtor 2 only
                                                                                                                             entire property?         portion you own?
            Approximate mileage:                                     G At least one of the debtors and another
            Other information:
                                                                                                                             $                        $
                                                                     G Check if this is community property (see
                                                                       instructions)




 Official Form 106A/B                                                Schedule A/B: Property                                                                   page 2
Debtor 1             Trisha J                   Thorson
                                                                                                        Case number {ifkmwni
                 First Name       Middle Name        Last Name




      3.3.   Make;                                               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
             Model:                                              L} Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
             Year:
                                                                 u Debtor 2 only
                                                                                                                         Current value of the      Current value of the
                                                                 □ Debtor 1 and Debtor 2 only
                                                                                                                         entire property?          portion you own?
             Approximate mileage:                                LJ At least one of the debtors and another
             Other information;
                                                                 □ Check if this is community property (see
                                                                                                                         $.
                                                                   instructions)


      3.4.   Make;                                               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
             Model:                                              □ Debtor 1 only                                         Creditors Who Have Claims Secured by Property.

             Year:
                                                                 □ Debtor 2 only                                         Current value of the       Current value of the
                                                                 □ Debtor 1 and Debtor 2 only
                                                                                                                         entire property?           portion you own?
             Approximate mileage:                                d At least one of the debtors and another
             Other information:
                                                                 □ Check if this is community property (see
                                                                                                                                                    $.
                                                                   instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      Z) No
      □ Yes

                                                                 Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
      4.1,   Make:
                                                                                                                          the amount of any secured claims on Schedule D:
             Model:                                              □ Debtor 1 only                                          Creditors Who Have Claims Secured by Property.

             Year:
                                                                 □ Debtor 2 only
                                                                 □ Debtor 1 and Debtor 2 only                             Current value of the      Current value of the
             Other information:                                  □ At least one of the debtors and another                entire property?          portion you own?


                                                                 G Check if this is community property (see               $.                        $.
                                                                   instructions)



      If you own or have more than one, list here:
                                                                 Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
      4.2,   Make:
             Model:                                              □ Debtor 1 only                                          the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                 □ Debtor 2 only
             Year:                                                                                                        Current value of the      Current value of the
                                                                 G Debtor 1 and Debtor 2 only
                                                                                                                          entire property?          portion you own?
             Other information:                                  G   At least one of the debtors and another

                                                                                                                          $
                                                                 G Check if this     is community property (see
                                                                     instructions)




5     Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                            $_0
      you have attached for Part 2. Write that number here




    Official Form 106A/B                                          Schedule A/B: Property                                                                    page 3
Debtor 1        Trisha J                   Thorson                                             Case number {ifkmwni
                First Name   Middle Name        Last Name




Part 3:       Describe Your Personal and Household items

                                                                                                                          Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                         portion you own?
                                                                                                                          Do not deduct secured claims
                                                                                                                          or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, iinens, china, kitchenware
   □ No
       Yes. Describe.        Misc Household Goods - 59808                                                                   $500


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
      No
   LI Yes. Describe
                                                                                                                            $.

8 Collectibles of value
  Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
            stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
  ^ No
  U Yes. Describe

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
     No
   □ Yes. Describe.
                                                                                                                            $.

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   ^ No
   U Yes. Describe

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
  fa  No
                                                                                                                                 200
   ^ Yes. Describe.          Clothes - 59808


12. Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
             gold, silver
     No
   □ Yes. Describe.

13. Non-farm animals
   Examples: Dogs, cats, birds, horses
     No
   Q Yes. Describe.                                                                                                         $.

14 Any other personal and household items you did not already list, including any health aids you did not list
   6Zf No
   L] Yes. Give specific                                                                                                    $.
      information

15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached               $          700
   for Part 3. Write that number here



 Official Form 106A/B                                       Schedule A/B: Property                                                           page 4
Debtor 1       Trisha J                     Thorson
                                                                                               Case number (//known).
              First Name     Middle Name          Last Name




Part 4:    Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims
                                                                                                                                    or exemptions.

16.Cash
   Examples: Money you have in your wallet, In your home, in a safe deposit box, and on hand when you file your petition

  0 No
   □ Yes                                                                                                       Cash:




17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   □ No
  4^ Yes                                                      Institution name:


                             17.1. Checking account:          Checking Acct - 59808                                                  $ 400

                             17.2. Checking account:                                                                                 $.
                             17.3. Savings account:                                                                                  $.
                             17.4. Savings account:                                                                                  $.
                             17.5. Certificates of deposit:                                                                          $.
                             17.6. Other financial account                                                                           $.
                             17.7. Other financial account                                                                            $.
                             17.8. Other financial account

                             17.9. Other financial account                                                                            $.



18 Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   0 No
   □ Yes                      Institution or issuer name;

                                                                                                                                      $.
                                                                                                                                      $.
                                                                                                                                      $.



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

   0 No                       Name of entity:                                                                  % of ownership:

    □ Yes. Give specific
      information about
                                                                                                                           %
       them                                                                                                                           $.
                                                                                                                           %          $.




 Official Form 106A/B                                         Schedule A/B: Property                                                              page 5
Debtor 1       Trisha J                       Thorson                                           Case number (/r/mo™).
               First Name    Middle Name                Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   ^ No
   □ Yes. Give specific       Issuer name;
     information about
     them

                                                                                                                                  $.




21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       No
   □ Yes. List each
       account separately.   Type of account:              Institution name:

                             401 (k) or similar plan:                                                                             $.

                              Pension plan:

                              IRA:

                              Retirement account:                                                                                 $.

                              Keogh:

                             Additional account:                                                                                  $

                             Additional account:                                                                                  $,



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements \with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   ^ No
   □ Yes                                            Institution name or individual:

                              Electric:
                                                                                                                                  $.
                              Gas:

                              Heating oil:

                              Security deposit on rental unit:                                                                    $
                              Prepaid rent:                                                                                       $
                              Telephone;                                                                                          $
                             Water:

                              Rented furniture:

                              Other:




23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   ^ No
  r
    □ Yes                     Issuer name and description:
                                                                                                                                  $.




 Official Fomi 106A/B                                               Schedule A/B: Property                                             page 6
Debtor 1       Trisha J                     Thorson
                                                                                                Case number (/rknown).
              First Name    Middle Name          Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
  ^ No
   □ Yes
                                    Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                            $.
                                                                                                                                            $.
                                                                                                                                            $.

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

       No
   □ Yes. Give specific
     information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

  V^l No
   Q Yes. Give specific
     information about them. ..                                                                                                             $.

27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

  ^ No
   Q Yes. Give specific
     information about them. ..                                                                                                             $.

Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
   ^ No
   Q Yes. Give specific information                                                                              Federal:              $.
          about them, including whether
          you already filed the returns                                                                          State:
          and the tax years                                                                                      Local:



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
   Q Yes. Give specific information.
                                                                                                                Alimony:                    $.
                                                                                                                Maintenance:                $.
                                                                                                                Support:                    $.
                                                                                                                Divorce settlement:

                                                                                                                Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation.
              Social Security benefits; unpaid loans you made to someone else

   0 No
    Q Yes. Give specific information.
                                                                                                                                            $.


 Official Forni 106A/B                                       Schedule A/B: Property                                                                   page 7
 Debtor 1       Trisha J                       Thorson                                                  Case number(ifkmwni
                First Name      Middle Name          Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account(HSA); credit, homeowner’s, or renter’s insurance
  ^ No
   Q Yes. Name the insurance company            Company name:                                              Beneficiary:                                 Surrender or refund value:
          of each policy and list its value....
                                                                                                                                                        $.
                                                                                                                                                        $.


32. Any interest in property that is due you from someone who has died
    if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
  ^ No
   Q Yes. Give specific information
                                                                                                                                                        $

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ^ No
    □ Yes. Describe each claim
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
   ^ No
    □ Yes. Describe each claim




35 Any financial assets you did not already list
   ^ No
    LI Yes. Give specific information                                                                                                                   $.

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number hero                                                                                                                  s    400



Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
    □ Yes. Go to line 38.
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38. Accounts receivable or commissions you already earned
   ^ No
    □ Yes. Describe
                                                                                                                                                   $

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
   ^ No
    □ Yes. Describe                                                                                                                                $.


 Official Form 106A/B                                            Schedule A/B: Property                                                                             page 8
Debtor 1       Trisha J                       Thorson
                                                                                        Case number (/rtaown).
               First Name    Middle Name          Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

  ^ No
  Q Yes. Describe



41.Inventory
   ^ No
   □ Yes. Describe



42. Interests in partnerships or joint ventures
     No
   □ Yes. Describe                                                                                        % of ownership:
                            Name of entity:
                                                                                                                  %         $.
                                                                                                                  %         $.
                                                                                                                  %         $

43 Customer lists, mailing lists, or other compilations
      No
   □ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
            )U No
            □ Yes. Describe                                                                                                  $

44 Any business-related property you did not already list
   ^ No
   □ Yes. Give specific                                                                                                      $.
     information




                                                                                                                             $
                                                                                                                             $
45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                     0
   for Part 5. Write that number here




Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        No. Go to Part 7.
    □ Yes. Go to line 47.
                                                                                                                            Current value of the
                                                                                                                            portion you own?
                                                                                                                            Do not deduct secured claims
                                                                                                                            or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish
       No
  ^□i Yes



 Official Form 106A/B                                         Schedule AfB: Property                                                     page 9
Debtor 1       Trisha J                       Thorson                                   Case number (Hknottni
               First Name     Middle Name        Last Name




48. Crops—either growing or harvested
       No
   □ Yes. Give specific
     information                                                                                                           $.
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    0 No
    □ Yes



50 Farm and fishing supplies, chemicals, and feed
     No
   □ Yes



51. Any farm- and commercial fishing-related property you did not already list
    ^ No
   □ Yes. Give specific
     information                                                                                                           $.
52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                        0
   for Part 6. Write that number here



Part 7;
       I      Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
   0 No
                                                                                                                               $.
   □ Yes. Give specific
     information                                                                                                               $.


                                                                                                                                $    0
54. Add the dollar value of all of your entries from Part 7. Write that number here



Part 8:
          I   List the Totals of Each Part of this Form

                                                                                                                                0
55. Part 1: Total real estate, line 2                                                                                ^     $

56. Part 2: Total vehicles, line 5                                        $.
                                                                               700
57 Part 3: Total personal and household items, line 15                    $.
                                                                               400
58. Part 4: Total financial assets, line 36
                                                                               0
59 Part 5: Total business-related property, line 45
                                                                               0
60. Part 6: Total farm- and fishing-related property, line 52             $

61. Part 7: Total other property not listed, line 54                    + $. 0
                                                                               noo                                                  1100
62. Total personal property. Add lines 56 through 61.                                      Copy personal property total ^ + $


                                                                                                                                    1100
63. Total of all property on Schedule A/B. Add line 55 + line 62.                                                          $


 Official Form 106A/B                                        Schedule A/B: Property                                                        page 10
 Fill in this information to identify your case:

 Debtor 1           Trisha                  J                       Thorson
                     First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name                 Last Name


 United States Bankruptcy Court for the:                  District of MONTANA

  Case number                                                                                                                             □ Check if this is an
  (If known)
                                                                                                                                             amended filing



Official Form 106C
Schedule C; The Property You Claim as Exempt                                                                                                           04/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Parti:          Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      □ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and iine on        Current value of the    Amount of the exemption you claim         Specific laws that allow exemption
       Schedule A/S that lists this property                portion you own

                                                            Copy the value from     Check only one box for each exemption.
                                                            Schedule A/B
                           Clothes                                                                                           25-13-609(1);
      Brief
      description:
                                                            S200                    □$
                                                                                    ^ 100% of fair market value, up to
      Line from
      Schedule A/B:                                                                   any applicable statutory limit

                            Misc Household Goods
      Brief                                                                                                                  25-13-609(1):
      description:
                                                            $500                    □$
      Line from                                                                     ^ 100% of fair market value, up to
      Schedule A/B:                                                                   any applicable statutory limit

                            Checking Acct
      Brief
      description:
                                                            $400                    □$                                       25-13-614P

                                                                                    21 100% of fair market value, up to
       Line from
       Schedule A/B:                                                                   any applicable statutory limit


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

      21 No
      □ Yes. Did you acquire the property covered by the exemption within 1,215 days before you fi led this case?
            □      No
            □     Yes



Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                           page 1 of
Debtor 1      Trisha J                    Thorson                                            Case number {ifknon/n)_
             First Name     Middle Name        Last Name




 Part 2:    Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      on Schedule MB that lists this property          portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule MB

     Brief
     description:
                                                           $                  □$
     Line from                                                                □ 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit

     Brief
     description:
                                                           $                  □$
     Line from                                                                Q 100% of fair market value, up to
     Schedule MB:                                                               any applicable statutory limit


      Brief
      description:                                                            □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule MB:                                                               any applicable statutory limit

      Brief
      description:                                                            □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule MB:                                                              any applicable statutory limit

      Brief
      description:                                         $.                 □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule A/B:                                                             any applicable statutory limit


      Brief
      description:                                         $.                 □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule MB:                                                              any applicable statutory limit

      Brief
      description:                                                            □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule MB:                                                              any applicable statutory limit

      Brief
      description:                                         $.                 □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule A/B:                                                             any applicable statutory limit


      Brief
      description:
                                                                              □$
      Line from                                                               □ 100% of fair market value, up to
      Schedule A/B:                                                             any applicable statutory limit

      Brief
      description:
                                                           $                  □$
                                                                               □ 100% of fair market value, up to
      Line from
      Schedule A/B:                                                              any applicable statutory limit

      Brief
      description:                                                             □$
                                                                               □ 100% of fair market value, up to
      Line from
      Schedule A/B:                                                              any applicable statutory limit


      Brief
      description:
                                                           $.                  □$
                                                                               □ 100% of fair market value, up to
      Line from
      Schedule A/B:                                                              any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                      page      of
 Fill in this information to identify your case:


 Debtor 1              In sin a.
                       First Name
                                       21
                                                    Middle Name
                                                                          ThortonLast Name

 Debtor 2
(Spouse, if filing) First Name                      Middle Name                  Last Name


 United States Bankruptcy Court for the:                          District of


 Case number
 (If known)                                                                                                                                                □ Check if this is an
                                                                                                                                                               amended filing



 Official Form 106D
 Schedule D; Creditors Who Have Claims Secured by Property                                                                                                                       12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).


1.     Do any creditors have claims secured by your property?
       Si No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       U       Yes. Fill in all of the information below.



Part 1
               1   List All Secured Claims

                                                                                                                             Column A               Column B                   Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                      Amount of claim        Value of collateral        Unsecured
       for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                 Do not deduct the      that supports this         portion
       As much as possible, list the claims in alphabetical order according to the creditor’s name.                          value of collateral.   claim                      If any

2.1
                                                              Describe the property that secures the claim:                                         $                     $.
       Creditor’s Name


       Number            Street

                                                             As of the date you file, the claim is: Check all that apply.
                                                              □     Contingent
                                                              Q Unliquidated
       City                           State    ZIP Code
                                                              □ Disputed

     Who owes the debt? Check one.                            Nature of lien. Check all that apply.

      □ Debtor 1 only                                         □ An agreement you made (such as mortgage or secured
      □ Debtor 2 only                                           car loan)

      □ Debtor 1 and Debtor 2 only                            □ Statutory lien (such as tax lien, mechanic’s lien)
      d At least one of the debtors and another               O Judgment lien from a lawsuit
                                                              Q Other (including a right to offset)
     □ Check if this claim relates to a
           community debt
     Date debt was incurred                                   Last 4 digits of account number

                                                              Describe the property that secures the claim:                  $                      $.
       Creditor's Name


        Number           street

                                                              As of the date you file, the claim is: Check all that apply.
                                                              Q Contingent
                                                              □ Unliquidated
        City                           state   ZIP Code
                                                              □ Disputed

      Who owes the debt? Check one.                           Nature of lien. Check all that apply.

      □    Debtor 1 only                                      □ An agreement you made (such as mortgage or secured
      □ Debtor 2 only                                           car loan)

      □ Debtor 1 and Debtor 2 only                            □ Statutory lien (such as tax lien, mechanic’s lien)

      □ At least one of the debtors and another               □ Judgment lien from a lawsuit
                                                              □ Other (including a right to offset)
      □ Check if this claim relates to a
           community debt
      Date debt was incurred                                  Last 4 digits of account number

          Add the dollar value of your entries in Column A on this page. Write that number here:                             5JI

     Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of
      Fill in this information to identify your case


      Debtor 1
                       Trisha                       J                             Thorson
                        First Name                   Middle Name                    Last Name

      Debtor 2
  (Spouse, if filing) First Name                     Middle Name                    Last Name


                                                                   District of
                                                                                 MONTANA
      United States Bankruptcy Court for the:
                                                                                                                                                           □ Check if this is an
      Case number
      (If known)                                                                                                                                               amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

 Part 1


 1.
             1      List All of Your PRIORITY Unsecured Claims


        Do any creditors have priority unsecured claims against you?
        Q No. Go to Part 2.

            Yes.
 2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                           Total claim    Priority         Nonpriority
                                                                                                                                                          amount           amount

2.1
          Asccndium                                                         Last 4 digits of account number 0101                          $17400         $ 17400         $JI
          Priority Creditor's Name
           P O Box 9242                                                     When was the debt incurred?          2000
          Number     street

                                                                            As of the date you file, the claim is: Check all that apply
           Chelsea MA 02150
                                            state       ZIP Code            Q Contingent
          City
                                                                            □ Unliquidated
          Who incurred the debt? Check one.
                                                                            □ Disputed
          ^ Debtor 1 only
          □ Debtor 2 only                                                   Type of PRIORITY unsecured claim:
          G Debtor 1 and Debtor 2 only                                      □ Domestic support obligations
          □ At least one of the debtors and another
                                                                            G Taxes and certain other debts you owe the government
          □ Check if this claim is for a community debt                     G Claims for death or personal injury while you were
                                                                              intoxicated
          Is the claim subject to offset?
          Of No                                                             G Other. Soecitv Student Loan

          □ Yes
2.2       Ascendium Ed Solutions                                            Last 4 digits of account number        xxxx                   $8953          $8953           $_£
          Priority Creditors Name
                                                                            When was the debt incurred?          May 1. 2018
          Po Box 7860
          Number    street
                                                                            As of the date you file, the claim is: Check all that apply

           Madison WI 53707                                                 G Contingent
          City                              State       ZIP Code            G Unliquidated

          Who incurred the debt? Check one.                                 G Disputed

          G Debtor 1 only
                                                                            Type of PRIORITY unsecured claim:
           G Debtor 2 only
                                                                            G Domestic support obligations
           G Debtor 1 and Debtor 2 only
                                                                            G Taxes and certain other debts you owe the government
           G     At least one of the debtors and another
                                                                            G Claims for death or personal injury while you were
           G Check if this claim is for a community debt                      intoxicated

          Is the claim subject to offset?                                    G Other. Specify Student Loan
           Ej No
           G Yes


 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of
 Debtor 1          Trisha J                      Thorson
                                                                                                         Case number (/rknown).
                   First Name     Middle Name         Last Name


 Part 1:           Your PRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                            Total claim   Priority    Nonpriority
                                                                                                                                                 amount      amount

2.3
        Cody Thorson                                                                                                              3500           $2500      $ 0
                                                                  Last 4 digits of account number
       Priority Creditor's Name

       6130 Coburg L H nr                                         When was the debt incurred?          July, 1.2012
       Number           STree

                                                                  As of the date you file, the claim is: Check all that apply.


      Missoula MT 59803                                           □ Contingent
      City                              State    ZIP Code         Q   Unliquidated
                                                                  □   Disputed
      Who incurred the debt? Check one.

       ^ Debtor 1 only                                            Type of PRIORITY unsecured claim:
       G Debtor 2 only
                                                                      Domestic support obligations
       G Debtor 1 and Debtor 2 only
                                                                  G Taxes and certain other debts you owe the government
       G At least one of the debtors and another
                                                                  G Claims for death or personal injury while you were
                                                                    intoxicated
       G Check if this claim is for a community debt
                                                                  G Other. Specify Medical

       Is the claim subject to offset?
       ^ No
       G Yes

2.4
        Iowa Student Loan Liqu                                                                                                    9000           $9000      $_0
                                                                  Last 4 digits of account number      xxxx
       Priority Creditor's Name

        6775 Vista Dr                                             When was the debt incurred?           Dec 1. 2002
       Number      Street

                                                                  As of the date you file, the claim is: Check all that apply.


        West Des Moines lA 50266                                  G Contingent
       City                   state              ZIP Code         G Unliquidated
                                                                  G Disputed
       Who incurred the debt? Check one.

              Debtor 1 only                                       Type of PRIORITY unsecured claim:

       G Debtor 2 only
                                                                  G Domestic support obligations
       G Debtor 1 and Debtor 2 only
                                                                  G Taxes and certain other debts you owe the government
       G At least one of the debtors and another
                                                                  G Claims for death or personal injury while you were
                                                                    intoxicated
       G Check if this claim is for a community debt
                                                                  ^ Other .Sriecifv Student Loan

       Is the claim subject to offset?
              No
       G Yes


                                                                  Last 4 digits of account number
                                                                                                                                  $                         $.
       Priority Creditors Name
                                                                  When was the debt incurred?
       Number            street

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                  G Contingent
       City                              State   ZIP Code         G Unliquidated
                                                                  G Disputed
       Who incurred the debt? Check one.

       G Debtor 1 only                                            Type of PRIORITY unsecured claim:

       G Debtor 2 only
                                                                  G Domestic support obligations
       G Debtor 1 and Debtor 2 only
                                                                  G Taxes and certain other debts you owe the government
       G At least one of the debtors and another
                                                                  G Claims for death or personal injury while you were
                                                                    intoxicated
       G Check if this claim is for a community debt
                                                                  G Other. Specify

       Is the claim subject to offset?

       G No
       G Yes



Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                    page    of
 Debtor 1           Trisha J                       Thorson
                                                                                                        Case number(Hknmni
                    First Name       Middle Name        Last Name


  Part 2:
         1         List All of Your NONPRIORITY Unsecured Claims


  3. Do any creditors have nonpriority unsecured claims against you?

      n No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      U Yes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                             Total claim

4.1
         Advanced Pain Centers Of Mt Pc
                                                                                   Last 4 digits of account number        891x
       Nonpriority Creditor’s Name                                                                                                                       $    135

        1715 S Reserve St Ste C                                                    When was the debt incurred?           Dec. 1. 2016

       Number            street
        Missoula MT 59804
       City                                         State           ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                   □    Contingent
       Who incurred the debt? Check one.                                           d Unliquidated
              Debtor 1 only                                                        □ Disputed
       □ Debtor 2 only
       □ Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim;
       Q At least one of the debtors and another                                   □    Student loans

                                                                                   Q Obligations arising out of a separation agreement or divorce
       □ Check if this claim is for a community debt
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?                                             d Debts to pension or profit-sharing plans, and other similar debts
              No                                                                   or   other. Specify Medical
       □ Yes


4.2                                                                                                                       xxxx                           $    7200
                                                                                   Last 4 digits of account number
       American Express
       Nonpriority Creditor’s Name                                                 When was the debt incurred?            Aug 1,2011

       Po Box 297871
       Number    street
                                                                                   As of the date you file, the claim is: Check all that apply.
        Fort Lauderdale FL 33329
       City                                          state          ZIP Code
                                                                                   □ Contingent

       Who incurred the debt? Check one.                                           Q Unliquidated

       6 Debtor 1 only                                                             □ Disputed

       □ Debtor 2 only
       □      Debtor 1 and Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:

       □ At least one of the debtors and another                                   □ Student loans

                                                                                   Q Obligations arising out of a separation agreement or divorce
       □ Check if this claim is for a community debt                                 that you did not report as priority claims
                                                                                   Q Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?
                                                                                   ^ Other. Specify Credit Card
       21 No
       □ Yes

4.3
        Ascendium Ed Solutions                                                     Last 4 digits of account number        xxxx
                                                                                                                                                         $     8354
       Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?            Dec 1. 2002
        Po Box 7860
       Number     Street

        Madison W1 53707
                                                                                   As of the date you file, the claim is: Check all that apply.
       City                                          Stale          ZIP Code

                                                                                   01 Contingent
       Who incurred the debt? Check one.

       6 Debtor 1 only                                                             □    Unliquidated
                                                                                   □    Disputed
        □     Debtor 2 only
        □ Debtor 1 and Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
        □ At least one of the debtors and another
                                                                                   Si   Student loans
        □ Check if this claim is for a community debt                              Q Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
        Is the claim subject to offset?
                                                                                   d Debts to pension or profit-sharing plans, and other similar debts
        21 No
                                                                                   □ Other. Specify Student Loan
        □ Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      page   of
 Debtor 1         Trisha J                         Thorson                                            Case number (/rKnown).
                  First Name         Middle Name        Last Name



 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                       Total claim



4.4
                                                                                     Last 4 digits of account number        xxxx                             $ 214
        Capital One Bank Usa N
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?           Aug 1, 2019
       15000 Capital One Dr
       Number    Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Richmond VA 23238
      City                                           State          ZIP Code         Q Contingent
                                                                                     Q Unliquidated
      Who incurred the debt? Check one.
                                                                                     G Disputed
      6 Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another
                                                                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               S Other. Specify Credit Card
            No
       G Yes



4.5
                                                                                     Last 4 digits of account number                                         $ 63
       Cbm Collections
       Nonpriority Creditor’s Name
                                                                                     When was the debt incurred?               Oct 1, 2017
       1715 S Reserve St Ste C
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Missoula MT 59801
       City                                          State          ZIP Code         G Contingent
                                                                                     G Unliquidated
       Who incurred the debt? Check one.
                                                                                     G Disputed
      <1    Debtor 1 only
       G Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another
                                                                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ^ Other. Specify Collection
            No
       G Yes


4.6                                                                                                                                                          $ 425
                                                                                     Last 4 digits of account number
       Check Solutions
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?               May 1,2016
       29 N Connor St
       Number   Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Sheridan WY 82801
       City                                          State          ZIP Code         G   Contingent
                                                                                     G Unliquidated
       Who incurred the debt? Check one.                                             G Disputed
       6 Debtor 1 only
       G    Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another
                                                                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               1^ Other. Specify Medical

            No
       G Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                page     of
Debtor 1       Trisha J                     Thorson
                                                                                            Case number (if knoim)_
               First Name    Middle Name         Last Name



Part 4:    Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C.§ 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                               6a.
Total claims                                                                           $    2500
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                 6b.          0
                                                                                       s.
                6c. Claims for death or personal injury while you were
                    intoxicated                                                6c.
                                                                                            0

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                    6d.
                                                                                     + $.   35353



                6e. Total. Add lines 6a through 6d.                            6e.
                                                                                            37853



                                                                                       Total claim

                6f. Student loans                                              6f.
Total claims                                                                           $    8354
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                     6g.     $    0

                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                              6h.     $.    0

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                    6i.   +$     57009



                6j. Total. Add lines 6f through 6i.                            6j.
                                                                                             65363




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                               page   of
 Debtor 1         Trisha J                    Thorson                                                 Case number (ifknowni
                  First Name   Middle Name            Last Name



 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim



4.7
                                                                                   Last 4 digits of account number xxxx                                    $ 418
        Comenitybank/herberger
       Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?            nov 1, 2011
       Po Box 182789
       Number    street
                                                                                   As of the date you file, the claim is: Check all that apply.
        Columbus OH 43218
       City                                        State          ZIP Code         Q Contingent
                                                                                   Ql Unliquidated
      Who incurred the debt? Check one.
                                                                                   □ Disputed
            Debtor 1 oniy
       □ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only
       □ At least one of the debtors and another
                                                                                   □   Student loans

                                                                                   □ Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       D Check if this claim is fora community debt
                                                                                   □   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 Other. Specify Credit Card
            No
       □ Yes




4.8                                                                                                                           9446                              40
                                                                                   Last 4 digits of account number                                         $.
       Community Medical Center
       Nonpriority Creditor’s Name                                                                                        5/16/19
                                                                                   When was the debt incurred?
       POBox 116344
       Number  street
                                                                                   As of the date you file, the claim is: Check all that apply.
        Atlanta GA 3036J
       City                                        state          ZIP Code         Q Contingent
                                                                                   □ Unliquidated
       Who incurred the debt? Check one.
                                                                                   □   Disputed
            Debtor 1 only
       □ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim;
       □ Debtor 1 and Debtor 2 only                                                □   Student loans
       Q At least one of the debtors and another
                                                                                   d Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       □ Check if this claim is for a community debt
                                                                                   □ Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 Other. Specify Medical
            No
       □ Yes


4.9                                                                                                                                                        $320
                                                                                   Last 4 digits of account number            2924
       Cpg Physician Billing
       Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?                1/7/19
       POBox 116538
       Number  street
                                                                                   As of the date you file, the claim is: Check ail that apply.
       Atlanta GA 30368-6538
       City                                        State          ZIP Code         Q Contingent
                                                                                   d   Unliquidated
       Who incurred the debt? Check one.                                           □   Disputed
       6 Debtor 1 only
       □ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only                                                Q student loans
       □ At least one of the debtors and another
                                                                                   Q Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       □ Check if this claim is for a community debt
                                                                                   □ Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             el Other. Specify Medical

       6    No
       □ Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 6   of U
 Debtor 1         Trisha J                         Thorson                                            Case number(Hkncmni
                  First Name         Middle Name        Last Name



 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                       Total claim


4.10
        Credit One Bank Na                                                           Last 4 digits of account number xxxx                                    $ 400
       Nonpriority Creditoris Name
                                                                                     When was the debt incurred?           Mar 1,2016
       Po Box 98875
       Number    Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Las Vegas NV 89193
       City                                          State          ZIP Code         Q Contingent
                                                                                     □ Unliquidated
       Who incurred the debt? Check one.
                                                                                     □   Disputed
       6 Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               G Other. Specify Credit Card
            No
       G Yes



4.11                                                                                                                        xxxx                               950
                                                                                     Last 4 digits of account number
       Lvnv Funding Lie
       Nonpriority Creditor’s Name                                                                                         Feb 1, 2018
                                                                                     When was the debt incurred?
       Po Box 1269
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Greenville SC 29602
       City                                          State          ZIP Code         G Contingent
                                                                                     G Unliquidated
       Who incurred the debt? Check one.                                             G Disputed
            Debtor 1 only
       G Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G   Student loans
       G At least one of the debtors and another                                     G   Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   Other. Specify Credit Card
            No
       G Yes


4.12                                                                                                                                                         $3500
                                                                                     Last 4 digits of account number        land
       Mission Properties
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?            Apr 1, 2017
       4015 S Russell #100
       Number    street
                                                                                     As of the date you file, the claim is; Check all that apply.
        Missoula MT 59801
       City                                          state          ZIP Code         G Contingent
                                                                                     G Unliquidated
       Who incurred the debt? Check one.                                             G Disputed
       6 Debtor 1 only
       G Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G Student loans
       G At least one of the debtors and another                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                (9 other Specify Rent Payments
       6 No
       G Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                page 7   of H
 Debtor 1         Trisha J                         Thorson                                            Case number [Hknovm)_
                  First Name         Middle Name        Last Name



 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim


4.13
        Missoula Federal Cu                                                          Last 4 digits of account number xxxx                                  S 9029
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?           Nov 1, 2018
       3600 Brooks St
       Number    Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Missoula MT 59801
       City                                          State          ZIP Code         Q Contingent
                                                                                     □ Unliquidated
       Who incurred the debt? Check one.
                                                                                     □ Disputed
            Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  Q student loans
       □ At least one of the debtors and another
                                                                                     □ Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       □ Check if this claim is fora community debt
                                                                                     Q Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               G Other. Specify Personal Loan
       8^ No
       □ Yes



4.14                                                                                                                          471x                              425
       Missoula Radiology Pc
                                                                                     Last 4 digits of account number                                       $.
       Nonpriority Creditor’s Name                                                                                        May 1,2016
                                                                                     When was the debt incurred?
       2827 Fort Missoula Rd
       Number    Street
                                                                                     As of the date you file, the claim is; Check all that apply.
        Missoula MT 59804
       City                                          state          ZIP Code         □ Contingent
                                                                                     □ Unliquidated
       Who incurred the debt? Check one.
                                                                                     □ Disputed
            Debtor 1 only
       Q Debtor 2 only                                                               Type of NONPRIORITY unsecured claim;
       □ Debtor 1 and Debtor 2 only
       □ At least one of the debtors and another
                                                                                     □   Student loans
                                                                                     Q Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       □ Check If this claim is for a community debt
                                                                                     □ Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ^ Other. Specify Medical
            No
       □ Yes


4.15
                                                                                     Last 4 digits of account number          2317
       Missoula Water
       Nonpriority Creditor’s Name
                                                                                     When was the debt incurred?              Aug. 1 2019
       P.o. Box 5388
       Number     Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Missoula MT 59806
       City                                          State          ZIP Code         □ Contingent
                                                                                     Q Unliquidated
       Who incurred the debt? Check one.                                             □ Disputed
            Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only                                                  G student loans
       □ At least one of the debtors and another                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       □ Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               0 Other. Specify Utility
            No
       G Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              page 8    of 11
 Debtor 1         Trisha J                         Thorson                                              Case number {ifknown)_
                  First Name         Middle Name        Last Name



 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim


4.16
        Northwest Collectors                                                         Last 4 digits of account number                                       $ 12000
       Nonpriority Creditor’s Name
                                                                                     When was the debt incurred?             Apr 1,2017
       1235 Kensington Ave
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Missoula MT 59801
       City                                          State          ZIP Code         Q Contingent
                                                                                     □ Unliquidated
       Who incurred the debt? Check one.
                                                                                     G Disputed
            Debtor 1 only
       G Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another
                                                                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ^ Other. Specify Attorney Fees
            No
       G Yes



4.17                                                                                                                                                            11908
       P Mars Scott P.c
                                                                                     Last 4 digits of account number                                       $.
       Nonpriority Creditor’s Name                                                                                           Apr 1, 2017
                                                                                     When was the debt incurred?
       2920 S Garfield S
       Number    Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Missoula MT 59801
       City                                          State          ZIP Code         G Contingent
                                                                                     G   Unliquidated
       Who incurred the debt? Check one.
                                                                                     G   Disputed
            Debtor 1 only
       G Debtor 2 only                                                               Type of NONPRiORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another
                                                                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ^ Other. Specify Attorney Fee^
       ^ No
       G Yes


4.18
                                                                                     Last 4 digits of account number             xxxx
       Portfolio Recov Assoc
       Nonpriority Creditors Name
                                                                                     When was the debt incurred?                 Nov 1, 2014
       150 Corporate Blvd
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Norfolk VA 23502
       City                                          State          ZIP Code         G Contingent
                                                                                     G Unliquidated
       Who incurred the debt? Check one.                                             G Disputed
       6 Debtor 1 only
       G Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       G Debtor 1 and Debtor 2 only                                                  G student loans
       G At least one of the debtors and another                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               0 Other. Specify Credit Card
            No
       G Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9      of H
Debtor 1          Trisha J                         Thorson                                               Case number (/rknown).
                 First Name          Middle Name        Last Name



 Part 2;
         1    Your NONPRIORITY Unsecured Claims — Continuation Page



                                                                                                                                                            Total claim
 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.



4.19
                                                                                     Last 4 digits of account number                                        $ 2216
        Syncb/old Navy
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?              May 1, 2013
       Po Box 673
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Minneapolis MN 55440
       City                                          State          ZIP Code         Q Contingent
                                                                                     LI Unliquidated
       Who incurred the debt? Check one.
                                                                                     □ Disputed
       6 Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       □    Debtor 1 and Debtor 2 only                                               □ Student loans
       Q At least one of the debtors and another
                                                                                     □ Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       □ Check if this claim is for a community debt
                                                                                     LI Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                    Other. Specify Credit Card
       ^ No
       □ Yes



4.20                                                                                                                              xxxx                        326
                                                                                     Last 4 digits of account number
       Svncb/old Navy
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?             Aug 1,2012
       Po Box 965005
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Orlando FL 32896
       City                                          state          ZIP Code         □ Contingent
                                                                                     □    Unliquidated
       Who incurred the debt? Check one.
                                                                                     □    Disputed
       ■6   Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only                                                  □ Student loans
       Q At least one of the debtors and another
                                                                                     Q Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       □ Check if this claim is for a community debt
                                                                                     LI Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ^ Other. Specify Credit Card
       ^ No
       □ Yes


4.21                                                                                                                                                        $470
                                                                                     Last 4 digits of account number              xxxx
       Synchrony Bank
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?                  Aug 1, 2014
       140 Wekiya Springs Rd
       Number    street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Longwood FL 32779
       City                                          State          ZIP Code         LI Contingent
                                                                                     □ Unliquidated
       Who incurred the debt? Check one.
                                                                                     □ Disputed
            Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only                                                  LI student loans
       LI At least one of the debtors and another
                                                                                     G Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       G Check if this claim is for a community debt
                                                                                     G Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ei   other. Specify Credit Card

       6    No
       G Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               page 10 of H
 Debtor 1           Trisha J                       Thorson                                                 Case number (/fKnorfn).
                    First Name       Middle Name           Last Name



 Part 2i
            I      Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                       Total claim



4.22
                                                                                        Last 4 digits of account number 5xxx                                  $ 2300
        Td Bank Usa/targetcred
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?              May 1,2013
       Po Box 673
       Number    street
                                                                                        As of the date you file, the claim is: Check all that apply.
        Minneapolis MN 55440
       City                                             State          ZIP Code         □ Contingent
                                                                                        d Unliquidated
       Who incurred the debt? Check one.
                                                                                        □ Disputed
              Debtor 1 only
       □ Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only                                                     □ Student loans
       □      At least one of the debtors and another
                                                                                        d Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       □ Check if this claim is for a community debt
                                                                                        d Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                      Other. Specify Credit Card
       ^ No
       □ Yes


4.23                                                                                                                                 xxxx                       4100
                                                                                        Last 4 digits of account number
       Wells Fargo Credit Services
       Nonpriorily Creditor's Name                                                                                               Jun 1, 2008
                                                                                        When was the debt incurred?
       Po Box 14517
       Number    Street
                                                                                        As of the date you file, the claim is: Check all that apply,
        Des Moines lA 50306
       City                                             state          ZIP Code         d Contingent
                                                                                        d Unliquidated
       Who incurred the debt? Check one.
                                                                                        d Disputed
              Debtor 1 only
       d Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       d Debtor 1 and Debtor 2 only                                                     d Student loans
       d At least one of the debtors and another
                                                                                        d Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       d Check if this claim is for a community debt
                                                                                        d Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  ^ Other. Specify Credit Card
              No
       d Yes




                                                                                        Last 4 digits of account number

       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?

       Number             street
                                                                                        As of the date you file, the claim is: Check all that apply,

       City                                             State          ZIP Code         d   Contingent
                                                                                        d   Unliquidated
       Who incurred the debt? Check one.
                                                                                        d   Disputed
       d      Debtor 1 only
       d Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       d      Debtor 1 and Debtor 2 only                                                d Student loans
       d At least one of the debtors and another
                                                                                        d Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       d Check if this claim is for a community debt
                                                                                        d Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  d Other. Specify
       d No
       d Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              pagelLof Ji
 Fill in this information to identify your case


 Debtor         Trisha                      J                     Thorson
                    First Name                  Middle Name            Last Name

 Debtor 2
 (Spouse If filing) First Name                  Middle Name            Last Name


 United States Bankruptcy Court for the:                 District of MONTANA

 Case number
 (If known)                                                                                                                            □ Check if this is an
                                                                                                                                           amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1.   Do you have any executory contracts or unexpired leases?
      1^ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      {□ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                             State what the contract or lease is for


2.1

      Name


      Number           Street


      City                                 State      ZIP Code

2.2

       Name


       Number          Street


      City                                 State      ZIP Code

2.3

       Name


       Number          Street


       City                                State      ZIP Code

2.4

       Name


       Number           Street


       City                                State      ZIP Code

2.5
       Name


       Number           Street


       City                                State      ZIP Code


Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                      page 1 of
 Debtor 1         Trisha J                           Thorson                                    Case number {ifknowni
                 First Name    Middle Name               Last Name




                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease                           What the contract or lease is for

 2.6

        Name


        Number        Street


        City                                 State     ZIP Code

 2.7

        Name


        Number        Street


        City                                 State      ZIP Code

 2.8

        Name


        Number        Street


        City                                 State      ZIP Code


 2.9

        Name


        Number        Street


        City                                 State      ZIP Code


 2.10

        Name


        Number        Street


        City                                 State      ZIP Code

 2.11

        Name


        Number        Street


        City                                 State      ZIP Code


 2.12

        Name


        Number        Street


        City                                 State      ZIP Code


 2.13

        Name


        Number        Street


        City                                 State      ZIP Code



Official Form 106G                                   Schedule G; Executory Contracts and Unexpired Leases                        page   of
 Fill in this information to identify your case:

 Debtor 1        Trisha                           J                             Thorson
                     First Name                       Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:                       District of      MONTANA

 Case number
 (If known)
                                                                                                                                                      □ Check if this is an
                                                                                                                                                         amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
        No
       □ Yes
 2. Within the last 8 years, have you lived in a community property state or territory? {Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       □ No. Go to line 3.
       □ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            □ No
            □ Yes. In which community state or territory did you live?                                       Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent


                  Number             Street



                  City                                              State                       ZIP Code


 3 In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
    Schedule D (Official Form 106D), Schedule £/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
    Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                    Column 2: The creditor to whom you owe the debt

                                                                                                                    Check all schedules that apply:
 3.1
                                                                                                                    □ Schedule D, line _
          Name
                                                                                                                    □ Schedule E/F, line
          Number           Street                                                                                   □ Schedule G, line _

          City                                                          State                     ZIP Code

 3.2
                                                                                                                    □ Schedule D, line _
          Name
                                                                                                                     □ Schedule E/F, line
          Number            Street                                                                                   □ Schedule G, line _

          City                                                          State                     ZIP Code

 3.3
                                                                                                                     □ Schedule D, line _
          Name
                                                                                                                     □ Schedule E/F. line
          Number            Street                                                                                   □ Schedule G, line _

                                                                        State                     ZIP Code
          City



Official Form 106H                                                                Schedule H: Your Codebtors                                               page 1 of
Debtor 1       Trisha J                   Thorson                                          Case number {ifkmmi
               First Name   Middle Name         Last Name



                                                                                          For Debtor 1           For Debtor 2 or
                                                                                                                 non-filing spouse

   Copy line 4 here                                                              -»4.     $5800

5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                             5a.    $1500
     5b. Mandatory contributions for retirement plans                              5b.    $J
     5c. Voluntary contributions for retirement plans                              5c.
    5d. Required repayments of retirement fund loans                               5d.    $0                       $.
    5e. Insurance                                                                  5e.    $500                     $
    5f. Domestic support obligations                                               5f.    $78                      $
     5g. Union dues                                                                5g.    $J[^
     5h. Other deductions. Specify:                                                5h. +$J^                   + $_
 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.    6.     $2078


 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.             7.    $3722                    $.

 8. List all other income regularly received:
    8a. Net income from rental property and from operating a business,
        profession, or farm
        Attach a statement for each property and business showing gross
        receipts, ordinary and necessary business expenses, and the totai                 $_0
        monthly net income.                                                        8a.
    8b. Interest and dividends                                                     8b.    $_0
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce            $_0                      $.
         settlement, and property settlement.                                  8c.

    8d. Unemployment compensation                                                  8d.    $_0
    8e. Social Security                                                            8e.    $_0                      $.
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.    $0

     8g. Pension or retirement income                                                     $900

     8h. Other monthly income. Specify:                                            8h. +$_0                      +$.
 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.           9.    $ 900                    $

10. Calculate monthly income. Add line 7 + line 9.                                                        +                            = $4622
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.      10.   $4622                    $.

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                      11. + $_0

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                 12.     $ 4622
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                         Combined
                                                                                                                                         monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
        No.
     LI Yes, Explain:


Official Form 1061                                             Schedule I: Your Income                                                     page 2
   Fill in this information to identify your case:

   Debtor 1              Trisha                   J                            Thorson
                          First Name               Middle Name                   Last Name                      Check if this is:
   Debtor 2
   (Spouse, if filing)    First Name               Middle Name                   Last Name                      □ An amended filing
                                                                               MONTANA                          □ A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the:                       District of
                                                                                                                  expenses as of the following date:
   Case number                                                                                                      MM / DD/ YYYY
   (if known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                          12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1                 Describe Your Household


 1. Is this a joint case?

    of No. Go to line 2.
    U Yes. Does Debtor 2 live in a separate household?

                 ^ No
                 □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                       □ No                                        Dependent’s relationship to              Dependent’s      Does dependent live
    Do not list Debtor 1 and                                                                 Debtor 1 or Debtor 2                     age              with you?
                                                 ^ Yes. Fill out this information for
    Debtor 2.                                      each dependent
                                                                                                                                                       LI No
    Do not stale the dependents’                                                              Daughter                                12
    names.                                                                                                                                             ^ Yes

                                                                                              Daughter                                13               □ No
                                                                                                                                                       ^ Yes
                                                                                                                                                       1^ No
                                                                                                                                                       □ Yes

                                                                                                                                                            No
                                                                                                                                                       U Yes

                                                                                                                                                       1^ No
                                                                                                                                                       □ Yes

 3. Do your expenses include
    expenses of people other than
                                             [□
                                             I        No

    yourself and your dependents?                V* Yes

 Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                      Your expenses


                                                                                                                                           $. 1900
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
      any rent for the ground or lot.                                                                                           4.

      If not included in line 4:

      4a.     Real estate taxes                                                                                                 4a.        $. 0
                                                                                                                                4b.
                                                                                                                                             50
      4b.     Property, homeowner’s, or renter’s insurance
                                                                                                                                4c.
                                                                                                                                             150
      4c.     Flome maintenance, repair, and upkeep expenses

      4d.     Flomeowner’s association or condominium dues                                                                      4d.        $. 0
Official Form 106J                                                        Schedule J: Your Expenses                                                              page 1
 Debtor 1        Trisha J                   Thorson                                     Case number {ifknowni
                 First Name   Middle Name       Last Name




                                                                                                                        Your expenses


                                                                                                                5.     $_0
 5. Additional mortgage payments for your residence, such as home equity loans

 6. Utilities:
     6a. Electricity, heat, natural gas                                                                         6a.    $ 250
     6b. Water, sewer, garbage collection                                                                       6b.      50

     6c. Telephone, cell phone, Internet, satellite, and cable services                                         6c.         375

     6d. Other. Specify:                                                                                        6d.    $0

 7. Food and housekeeping supplies                                                                              7.     $ 2400
 8. Childcare and children’s education costs                                                                    8.
                                                                                                                         250

 9 Clothing, laundry, and dry cleaning                                                                          9.     5. 250
10. Personal care products and services                                                                         10.       200

11. Medical and dental expenses                                                                                 11.         350

12. Transportation. Include gas, maintenance, bus or train fare.                                                            450
                                                                                                                12.    $.
    Do not include car payments.
                                                                                                                13.         300
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations                                                            14.         30

15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a. Life insurance                                                                                        15a.   $_0
     15b. Health insurance                                                                                      15b.   $ 180
     15c. Vehicle insurance                                                                                     15c.   $ 150
     I5d. Other insurance. Specify:.                                                                            15d.   $_0

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.                                        0
     Specify:                                                                                                   16.    $.

17 Installment or lease payments;
                                                                                                                17a.        0
     17a. Car payments for Vehicle 1
     17b. Car payments for Vehicle 2                                                                            17b.   $. 0
     17c. Other. Specify:                                                                                       17c.   $_0
     I7d. Other. Specify:                                                                                       17d.   $.0

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
                                                                                                                       $. 80
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18.


19. Other payments you make to support others who do not live with you.
                                                                                                                 19.
                                                                                                                            0
    Specify:.

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
                                                                                                                20a.
                                                                                                                            0
     20a. Mortgages on other property
                                                                                                                20b.
                                                                                                                            0
     20b. Real estate taxes

     20c. Property, homeowner’s, or renter’s insurance                                                          20c.   $. 0
                                                                                                                20d.
                                                                                                                          0
     20d. Maintenance, repair, and upkeep expenses
     20e. Homeowner’s association or condominium dues                                                           20e.   $0


Official Forni 106J                                         Schedule J: Your Expenses                                                   page 2
Debtor 1       Trisha J                   Thorson                                            Case number (/r*nown).
              First Name    Middle Name        Last Name




21. other. Specify:                                                                                                   21.      0
                                                                                                                            +$.

22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                 22a.       $. 7415
    22b. Copy line 22(monthly expenses for Debtor 2), if any, from Official Form 106J-2                          22b.
                                                                                                                            $.
    22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.       $



23. Calculate your monthly net income.
                                                                                                                 23a.
                                                                                                                             $ 4622
   23a. Copy line 12(your combined monthly income)from Schedule I.

   23b. Copy your monthly expenses from line 22c above.                                                          23b.            7415

  23c. Subtract your monthly expenses from your monthly income.
                                                                                                                 23c.
                                                                                                                             $ -2793
       The result is your monthly net income.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

   For example, do you expect to finish paying for your car loan within the year or do you expect your
   mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

  ^ No.
   □ Yes.       Explain here:




Official Form 106J                                         Schedule J: Your Expenses                                                    page 3
 Fill in this information to identify your case:


 Debtor 1           Trisha                 J                      Thorson
                     First Name            Middle Name               Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name               Last Name


 United States Bankruptcy Court for the;                 District of MONTANA

 Case number                                                                                                                         □ Check if this is an
                     (If known)
                                                                                                                                       amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Parti
          1    Summarize Your Assets


                                                                                                                                 Your assets
                                                                                                                                 Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                     $_0
    la. Copy line 55. Total real estate, from Schedule A/B


    1b. Copy line 62, Total personal property, from Schedule AJB                                                                     $   1100


    ic. Copy line 63. Total of all property on Schedule A/B                                                                          $   1100



Part 2;
          1    Summarize Your Liabilities



                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                     $   0
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                     $ 37853
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                 +   $   65363



                                                                                                        Your total liabilities       $   103216



Part 3:         Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                             4622
    Copy your combined monthly income from line 12 of Schedule I

5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                             7415
    Copy your monthly expenses from line 22c of Schedule J




Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
   Debtor 1      Trisha J                     Thorson                                            Case number (i/»nown).
                 First Name     Middle Name       Last Name




   Part 4:     Answer These Questions for Administrative and Statisticai Records


   6. Are you filing for bankruptcy under Chapters 7,11, or 13?

       D Nn. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       / 'es


   7 What kind of debt do you have?

       Q Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
          family, or household purpose.’ 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      d Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



   8 From the Statement of Your Current Monthly Income-. Copy your total current monthly income from Official
     Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $ 6700




   9 Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                         Total claim


        From Part 4 on Schedule E/F, copy the following:


      9a. Domestic support obligations (Copy line 6a.)                                                   $ 2500


      9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                           $    0


      9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)                      0



      9d. Student loans.(Copy line 6f.)                                                                  $    8354


      9e. Obligations arising out of a separation agreement or divorce that you did not report as             0
          priority claims.(Copy line 6g.)

       9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)           +$      0


      9g. Total. Add lines 9a through 9f.                                                                $     10854




Official Form 106Sum      Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of 2
FB 201A (Form 201A)(11/12)



                             UNITED STATES BANKRUPTCY COURT

                      NOTICE TO CONSUMER DEBTOR(S)UNDER §342(b)
                               OF THE BANKRUPTCY CODE
        In accordance with § 342(b) ofthe Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs ofthe four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

        You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

         Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case. Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
Individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Services Available from Credit Counseling Agencies

        With limited exceptions,§ 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk ofthe bankruptcy
court has a list that you may consult ofthe approved budget and credit counseling agencies. Each debtor in a joint
case must complete the briefing.

        In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

        Chapter 7; Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge; Total fee $306)
        Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means tesf’ designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) ofthe
Code. It is up to the court to decide whether the case should be dismissed.
         Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.
        The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny
         Form B 201A, Notice to Consumer Debtor(s)                                                        Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.
        Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach offiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

        Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income($235 fding
fee, $46 administrative fee: Total fee $281)
        Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period oftime. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.
        Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect.
        After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

       Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)
       Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney.

        Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)
        Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period oftime from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

        A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorney General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code,the Bankruptcy Rules, and
the local rules ofthe court. The documents and the deadlines for filing them are listed on Form B200, which is posted at
B201B (Form 201B)(12/09)


                                United States Bankruptcy Court
                                                                                  MONTANA
                                                                  District Of

In re Thorson, Trisha                                                              Case No.
                            Debtor
                                                                                   Chapter J_


                           CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                UNDER § 342(b) OF THE BANKRUPTCY CODE


                                  Certification of[Non-Attorney] Bankruptcy Petition Preparer
         I, the [non-attomey] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.


Printed name and title, if any, of Bankruptcy Petition Preparer                    Social Security number (If the bankruptcy petition
Address:                                                                           preparer is not an individual, state the Social Security
                                                                                   number ofthe officer, principal, responsible person, or
                                                                                   partner ofthe bankruptcy petition preparer.) (Required
X                                                                                  by 11 U.S.C. § no.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.




                                                    Certification of the Debtor
         1(We),the debtor(s), affirm that 1(we)have received and read the attached notice, as required by § 342(b)ofthe Bankruptcy
Code.

                       o<5cn                                                                                           3/SL^</6iacLc>
Printed Name(s)of Debtor(s)                                               Signature ofIQgbtor                           Date

Case No.(if known)                                                       X
                                                                         Signature of Joint Debtor(if any)               Date




Instructions: Attach a copy of Form B 201 A,Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form Bl. Exhibit B on page 2 of Form B1 contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bl also include this certification.
Fill in this information to identify your case:

Debtor 1          Trisha                  J                      Thorson
                    First Name            Middle Name               Last Name

Debtor 2            _____
(Spouse, if filing) First Name            Middle Name               Last Name


United States Bankruptcy Court for the:                 District of MONTANA

Case number
(If known)
                                                                                                                                                    □ Check if this is an
                                                                                                                                                        amended filing



  Official Form 106Dec
   Declaration About an Individual Debtor’s Schedules                                                                                                            12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341,1519, and 3571.




                     Sign Below




        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       M No
        Q Yes.        Name of person.                                                           Attach Bankruptcy Petition Preparer's Notice. Deciaration, and
                                                                                                Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




     X                                                             X
          Signature^ Debtor                                             Signature of Debtor 2


          Date                                                          Date
                                                                                MM/ DD /   YYYY




   Official Form 106Dec                                      Declaration About an Individual Debtor’s Schedules
   Fill in this information to identify your case

   Debtor 1
                        Trisha                  J                             Thorson
                        First Name               Middle Name                      Last Name

   Debtor 2
   (Spouse, if filing) First Name                Middle Name                      Last Name


   United States Bankruptcy Court for the:                     District of   MONTANA

   Case number
   (If known)                                                                                                                           □ Check if this is an
                                                                                                                                          amended filing



 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1
             1     Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        □ Married
        ^ Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
        □ No
        ^ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

               Debtor 1:                                                     Dates Debtor 1   Debtor 2:                                      Dates Debtor 2
                                                                             lived there                                                     lived there

                                                                                              d Same as Debtor 1                            □   Same as Debtor 1


                3903 Saxony Place                                            From 3/2017                                                        From
                 Number              Street                                                      Number   Street
                                                                             To    8/2018                                                       To


                 Missoula                                          59808
                 City                         State   ZIP Code                                   City              State   ZIP Code


                                                                                              Q Same as Debtor 1                           [ii] Same as Debtor 1

                 2709 Garland Dr.
                                                                             From 10/2014                                                       From
                 Number              Street                                                      Number   Street
                                                                             To    /2017                                                        To


                 Missoula                                         59803
                 City                         State   ZIP Code                                   City              State     ZIP Code



   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? {Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ^ No
       jLI Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



   Part 2: Explain the Sources of Your Income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
Debtor 1         Trisha J                         Thorson                                                    Case number (ifkno«n)_
                First Name       Middle Name              Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous caiendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
     □ No
     0 Yes. Fill in the details.

                                                                 Debtor 1                                              Debtor 2

                                                                 Sources of income           Gross income              Sources of income         Gross income
                                                                 Check all that apply.       (before deductions and    Check all that apply.     (before deductions and
                                                                                             exclusions)                                         exclusions)

            From January 1 of current year until
                                                                 Si   Wages, commissions,         6000                 Q Wages, commissions,
                                                                      bonuses, tips          $.                          bonuses, tips
            the date you filed for bankruptcy:
                                                                 Q Operating a business                                Q Operating a business


            For last calendar year:                                   Wages, commissions,
                                                                                                  70000
                                                                                                                       □ Wages, commissions,              0
                                                                      bonuses, tips                                      bonuses, tips           $
            (January 1 to December 31,
                                                Yr 2019
                                               YYYY
                                                                 Q Operating a business                                □ Operating a business
                                                                 23 Wages, commissions,                                Q Wages, commissions,
            For the calendar year before that:                                                    32000
                                                                    bonuses, tips                                        bonuses, tips                0
            (January 1 to December 31,                      )    Q Operating a business                                Q Operating a business
                                               YYYY




 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery vyinnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     □ No
           Yes. Fill in the details.
                                                                 Debtor 1                                                Debtor 2

                                                                 Sources of income           Gross income from          Sources of income        Gross income from
                                                                 Describe below.             each source                Describe below.          each source
                                                                                             (before deductions and                              (before deductions and
                                                                                             exclusions)                                         exclusions)



                                                                                            $ 900                                               $_0
            From January 1 of current year until
            the date you filed for bankruptcy:
                                                                                                                                                $.
                                                                                            $.                                                  $.

                                                                Death Renefit               $ 10500                                             $_0
             For last calendar year:
             (January 1 to December 31. Yr 2019*)                                           $.                                                  $.
                                               YYYY
                                                                                            $                                                   $.


             For the calendar year before that:                 Death Benefit               $ 9600                                              $_0

             (January 1 to December 31. vrtnis)                                             $.
                                               YYYY
                                                                                            $.




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Debtor 1        Trisha J                              Thorson                                          Case number (ifknowni
               First Name       Middle Name               Last Name




 Part 3:
           1   List Certain Payments You Made Before You Fiied for Bankruptcy



 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

     □ No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               “incurred by an individual primarily for a personal, family, or household purpose.”
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                □ No. Go to line 7.
                □ Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                       total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                       child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     Zi    Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                3 No. Go to line 7.

               I □ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                        creditor. Do not include payments for domestic support obligations, such as child support and
                        alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                          Dates of      Total amount paid         Amount you still owe   Was this payment for...
                                                                          payment


                                                                                                                 $.                      Q Mortgage
                      Creditor’s Name
                                                                                                                                         □ Car

                      Number    Street                                                                                                   □   Credit card

                                                                                                                                         □   Loan repayment

                                                                                                                                         □   Suppliers or vendors


                      City                    State           ZIP Code                                                                   Q Other




                      Creditor’s Name
                                                                                        $                        $.                      □   Mortgage

                                                                                                                                         □ Car
                                                                                                                                         d Credit card
                      Number    Street
                                                                                                                                         □   Loan repayment

                                                                                                                                         Q Suppliers or vendors

                                                                                                                                         Q Other
                      City                    State           ZIP Code




                                                                                                                                         Q Mortgage
                      Creditor’s Name
                                                                                                                                         □ Car
                                                                                                                                             Credit card
                       Number   Street
                                                                                                                                         □   Loan repayment

                                                                                                                                         □   Suppliers or vendors

                                                                                                                                         Q Other
                       City                   State            ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
Debtor 1           Trisha J                         Thorson                                          Case number {ifknown)_
                   First Name      Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

           No
     LJ Yes. List all payments to an insider.
                                                                        Dates of      Total amount      Amount you still      Reason for this payment
                                                                        payment       paid              owe



            Insider's Name



            Number        Street




            City                                 state   ZIP Code



                                                                                     $.               s.
            Insider's Name


            Number       Street




            City                                 State   ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
     G Yes. List all payments that benefited an insider.
                                                                       Dates of       Total amount     Amount you still       Reason for this payment
                                                                       payment        paid             owe
                                                                                                                              In clude creditor’s name



            Insider’s Name
                                                                                     $.               $.


            Number        Street




            City                                 state   ZIP Code



                                                                                     $.               $
            Insider’s Name



            Number        Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
Debtor 1        Trisha J                               Thorson
                                                                                                               Case number of known).
                First Name            Middle Name            Last Name




  Part 4: Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List ail such matters, inciuding personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     W No
     □ Yes. Fill in the details.
                                                                    Nature of the case                   Court or agency                                Status of the case



           Case title.                                                                                  Court Name
                                                                                                                                                        □   Pending

                                                                                                                                                        □   On appeal

                                                                                                        Number     Street                               □   Concluded

           Case number
                                                                                                        City                    State   ZIP Code




           Case title.                                                                                  Court Name
                                                                                                                                                        □   Pending

                                                                                                                                                        □   On appeal

                                                                                                        Number     Street                               □   Concluded


           Case number
                                                                                                        City                    State   ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     0 No. Go to line 11.
     □ Yes. Fill in the information below.

                                                                              Describe the property                                      Date      Value of the property




                                                                                                                                                   $
                Creditors Name



                Number       Street                                           Explain what happened


                                                                              □ Property was repossessed.
                                                                              □ Property was foreclosed.
                                                                              □ Property was garnished.
                City                                State   ZIP Code          □ Property was attached, seized, or levied.
                                                                              Describe the property                                      Date       Value of the property




                                                                                                                                                    $
                Creditors Name



                Number       Street
                                                                              Explain what happened


                                                                              □    Property was repossessed.
                                                                              □    Property was foreclosed.
                                                                              □    Property was garnished.
                City                                state   ZIP Code
                                                                              □    Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Debtor 1           Trisha J                         Thorson                                              Case number
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
    ^ No
     □ Yes. Fiii in the details.

                                                                 Describe the action the creditor took                     Date action       Amount
                                                                                                                           was taken
           Creditors Name


           Number     Street
                                                                                                                                            $.




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     ^ No
     □ Yes

 Part 5;
           1      List Certain Gifts and Contributions



 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     Si No
     □ Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                        Dates you gave             Value
            per person                                                                                                     the gifts




           Person to Whom You Gave the Gift
                                                                                                                                                 $.

                                                                                                                                                 $.

           Number     Street


           City                           State   ZIP Code

           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                        Dates you gave        Value
           per person                                                                                                      the gifts



           Person to Whom You Gave the Gift




           Number      Street


           City                           State   ZIP Code

           Person’s relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
Debtor 1            Trisha J                       Thorson                                                     Case number (//*no»n)_
                    First Name     Middle Name              Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

           No
     Q Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                    Describe what you contributed                                        Date you          Value
            that total more than $600                                                                                                   contributed




           Charity’s Name




           Number       Street



           City            State    ZIP Code




 Part 6;
           I        List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     3 No
     LI Yes. Fill in the details.


            Describe the property you lost and                      Describe any insurance coverage for the loss                        Date of your      Value of property
            how the loss occurred                                                                                                       toss              lost
                                                                   Include the amount that insurance has paid. List pending insurance
                                                                   daims on iine 33 of Schedule A/B: Property.




 Part 7;
           1      List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    iZ) No
     □ Yes. Fill in the details.

                                                                    Description and value of any property transferred                   Date payment or   Amount of payment
                                                                                                                                        transfer was
            Person Who Was Paid                                                                                                         made


            Number        Street


                                                                                                                                                          $.
             City                       State    ZIP Code


             Email or website address

             Person Who Made the Payment, if Not You


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page?
Debtor 1          Trisha J                        Thorson                                                    Case number (/rknown).
                  First Name      Middle Name              Last Name




                                                                   Description and value of any property transferred                  Date payment or      Amount of
                                                                                                                                      transfer was made    payment


           Person Who Was Paid
                                                                                                                                                          $
           Number       Street

                                                                                                                                                          $


           City                       State     ZIP Code




           Email or website address



           Person Who Made the Payment, if Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

    ^ No
    □ Yes. Fill in the details.

                                                                   Description and value of any property transferred                  Date payment or     Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      made
           Person Who Was Paid


           Number        Street
                                                                                                                                                          $.

                                                                                                                                                          $.
           City                        State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     1^ No
     □ Yes. Fill in the details.

                                                                  Description and value of property         Describe any property or payments received         Date transfer
                                                                  transferred                               or debts paid in exchange                          was made

           Person Who Received Transfer


           Number       Street




           city                        state    ZIP Code


           Person's relationship to you



           Person Who Received Transfer


           Number       Street




           City                        state    ZIP Code

           Person’s relationship to you

Official Form 107                                  Statement of Financial Affairs for individuais Filing for Bankruptcy                                           pages
Debtor 1           Trisha J                        Thorson                                                    Case number (ifknowni
                   First Name      Middle Name              Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary?(These are often called asset-protection devices.)

     ^ No
     □ Yes. Fill in the details.

                                                                    Description and value of the property transferred                                             Date transfer
                                                                                                                                                                  was made



           Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     [,2 No
     U Yes. Fill in the details.

                                                                    Last 4 digits of account number     Type of account or            Date account was       Last balance before
                                                                                                        instrument                    ciosed, soid, moved,   closing or transfer
                                                                                                                                      or transferred


            Name of Financial Institution
                                                                    xxxx-                                Q Checking                                          $.
            Number       Street                                                                          Q Savings

                                                                                                         Q Money market

                                                                                                         Q Brokerage
            City                        state    ZIP Code
                                                                                                         □ Other


                                                                    xxxx-                                Q Checking                                          $
            Name of Financial Institution
                                                                                                         Q Savings

            Number       Street                                                                          Q Money market

                                                                                                         O Brokerage

                                                                                                         □ Other
            City                        State    ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     Q No
        Yes. Fill in the details.
                                                                    Who eise had access to it?                       Describe the contents                            Do you still
                                                                                                                                                                      have it?

                                                                                                                                                                      □ No
            Name of Financial Institution                          Name
                                                                                                                                                                      □ Yes

            Number        Street                                   Number   Street



                                                                   City       State      ZIP Code

            City                        State    ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
Debtor 1           Trisha J                         Thorson                                                           Case number {if known).
                   First Name     Middle Name               Last Name




22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
   0 No
    □ Yes. Fill in the details.
                                                                   Who else has or had access to it?                        Describe the contents          Do you still
                                                                                                                                                           have it?


                                                                                                                                                           a No
                                                                   Name
            Name of Storage Facility                                                                                                                       □ Yes

            Number       Street                                    Number    Street


                                                                   CityState ZIP Code

            City                        State    Zip Code



 Part 9i             Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
       No
     □ Yes. Fill in the details.
                                                                  Where is the property?                                    Describe the property    Value


            Owner’s Name                                                                                                                             $.
                                                                 Number     Street
            Number       Street




                                                                 City                            State     ZIP Code
            City                        State    ZIP Code


 Part 10:            Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 ■ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
 ■ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be iiable or potentially liable under or in violation of an environmental law?

     ^ No
     □ Yes. Fill in the details.
                                                                   Governmental unit                           Environmental law, if you know it    Date of notice




           Name of site                                           Governmental unit


           Number       Street                                    Number    Street


                                                                  City                  State   ZIP Code



           City                        State    ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 10
Debtor 1           Trisha J                        Thorson
                                                                                                                       Case number {ifknimni
                   First Name      Middle Name              Last Name




 25.Have you notified any governmental unit of any release of hazardous material?

    0 No
     □ Yes. Fill in the details.
                                                                   Governmental unit                               Environmental law, if you know it                   Date of notice




            Name of site                                          Governmental unit


            Number        Street                                  Number     Street



                                                                  City                  State    ZIP Code


            City                        State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
     iZi No
     □ Yes. Fill in the details.
                                                                                                                                                                        Status of the
                                                                    Court or agency                                     Nature of the case
                                                                                                                                                                        case

           Case title.
                                                                    Court Name                                                                                          Q Pending

                                                                                                                                                                        Q On appeal

                                                                    Number     Street                                                                                   Q Concluded


           Case number                                                                          State   ZIP Code
                                                                    City


 Part 11
            J Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
        Q A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
        Q A member of a limited liability company (LLC) or limited liability partnership (LLP)
           Q A partner in a partnership
           Q An officer, director, or managing executive of a corporation
           □ An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
     Q Yes. Check all that apply above and fill in the details below for each business.
                                                   Describe the nature of the business                                                Employer Identification number
                                                                                                                                      Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                      EIN:
            Number        Street
                                                                    Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                      From               To
            City                        State    ZIP Code
                                                                    Describe the nature of the business                               Employer Identification number
                                                                                                                                      Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                       EIN:
            Number        Street
                                                                    Name of accountant or bookkeeper                                  Dates business existed



                                                                                                                                       From              To
            City                        state    ZIP Code


Official Form 107                                  statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
Debtor 1            Trisha J                        Thorson                                                   Case number {ifkmwn)_
                   First Name      Middle Name              Last Name




                                                                    Describe the nature of the business                      Employer Identification number
                                                                                                                             Do not include Social Security number or ITiN.
            Business Name
                                                                                                                             EIN:

            Number        Street
                                                                    Name of accountant or bookkeeper                         Dates business existed



                                                                                                                             From               To
           City                         State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financiai statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

           No
     □ Yes. Fili in the details below.

                                                                    Date issued




            Name                                                    MM/DD/YYYY



            Number        Street




            City                        State    ZIP Code




 Part 12:          Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of peijury that the
      answers are true and correct I understand that making a faise statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152,1341,1519, and 3571.



                                                                                  X
                                                                                      Signature of Debtor 2


           Date                                                                       Date

       Did you attach additionai pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

            No
       □ Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      ja^No
       □ Yes. Name of person                                                                                          Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                      Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 12
Fill in this information to identify your case

                  Trisha                    J                           Thorson
Debtor 1
                    First Name              Middle Name                   Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name                   Last Name


                                                          District of
                                                                        MONTANA
United States Bankruptcy Court for the:
Case number                                                                                                                                 □ Check if this is an
(If known)                                                                                                                                    amended fiiing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15


  If you are an individual filing under chapter 7, you must fill out this form if:
  ■     creditors have claims secured by your property, or
  ■    you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

      Part 1:        List Your Creditors Who Have Secured Ciaims


    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                  What do you intend to do with the property that   Did you claim the property
                                                                                      secures a debt?                                   as exempt on Schedule C?

          Creditor’s
          name:
                                                                                      □ Surrender the property.                             vio

                                                                                      □ Retain the property and redeem it.                  (es
          Description of
                                                                                      Q Retain the property and enter into a
          property
                                                                                        Reaffirmation Agreement.
          securing debt:
                                                                                      □ Retain the property and [explain]: _

          Creditor’s                                                                  LI Surrender the property.                           No
          name:
                                                                                      □ Retain the property and redeem it.                 Yes
          Description of
                                                                                      U Retain the property and enter into a
          property
                                                                                        Reaffirmation Agreement.
          securing debt:
                                                                                      U   Retain the property and [explain]; _



          Creditor’s
          name:
                                                                                      □ Surrender the property.                            No

                                                                                      G Retain the property and redeem it.                 Yes
          Description of
                                                                                      □ Retain the property and enter into a
          property
                                                                                        Reaffirmation Agreement.
          securing debt:
                                                                                      □ Retain the property and [explain]; _



          Creditor’s                                                                  LI Surrender the property.                           No
          name:
                                                                                      □ Retain the property and redeem it.                 Yes
          Description of
                                                                                      □ Retain the property and enter into a
          property
                                                                                        Reaffirmation Agreement.
          securing debt:
                                                                                      □ Retain the property and [explain]: _




  Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
                      Trisha J                         Thorson
 Debtor 1                                                                                              Case number (lfknown)_
                     First Name          Middle Name       Last Name




   Part 2:           List Your Unexpired Personai Property Leases

  For any unexpired personal property lease that you listed in Schedule G:Executory Contracts and Unexpired Leases(Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C.§ 365(p)(2).

        Describe your unexpired personal property leases                                                                        Will the lease be assumed?

       Lessor’s name:                                                                                                           □ No
                                                                                                                                Lives
       Description of leased
       property:


       Lessor’s name:                                                                                                           □ No
                                                                                                                                □ Yes
       Description of leased
       property:


       Lessor’s name:                                                                                                           □ No
       Description of leased                                                                                                    □ Yes
       property:



       Lessor’s name:                                                                                                           □ No
                                                                                                                                □ Yes
       Description of leased
       property:



       Lessor’s name:                                                                                                           □ No
                                                                                                                                □ Yes
       Description of leased
       property:


       Lessor’s name:                                                                                                           □ No
                                                                                                                                U Yes
       Description of leased
       property:



       Lessor’s name:                                                                                                           □ No
                                                                                                                                □ Yes
       Description of leased
       property:




  Part 3;
            I        Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


                                                                       X
       Signi     'of D(           1                                        Signature of Debtor 2

       Date                                                                Date
               MM/     DD //      YYYY                                            MM /   DD /   YYYY




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page?
                       United States Bankruptcy Court
                                      District Of MONTANA




IN RE. Thorson,Trisha

               Debtor(s).                                    Case No.




        The above named Debtor(s) hereby verify that the attached list of creditors is true

and correct to the best of ray/our knowledge and that it corresponds to the creditors listed

in my/our schedules.




Date;
                                              Debl




                                              Joint Debtor
Advanced Pain Centers Of Mt Pc
1715 S Reserve St Ste C
Missoula MT 59804




American Express
Po Box 297871
Fort Lauderdale FL 33329




Ascendium
P O Box 9242
Chelsea MA 02150




Ascendium Ed Solutions
Po Box 7860
Madison WI 53707




Ascendium Ed Solutions
Po Box 7860
Madison WI 53707




Capital One Bank Usa N
15000 Capital One Dr
Richmond VA 23238




Cbm Collections
1715 S Reserve St
Ste C
Missoula MT 59801



Check Solutions
29 N Connor St
Sheridan WY 82801
Cody Thorson
6130 Coburg Lane
Missoula MT 59803




Comenitybank/herberger
Po Box 182789
Columbus OH 43218




Community Medical Center
P O Box 116344
Atlanta GA 30368




Cpg Physician Billing
P O Box 116538
Atlanta GA 30368-6538




Credit One Bank Na
Po Box 98875
Las Vegas NV 89193




Iowa Student Loan Liqu
6775 Vista Dr
West Des Moines lA 50266




Lvnv Funding Lie
Po Box 1269
Greenville SC 29602




Mission Properties
4015 S Russell
#100
Missoula MT 59801
Missoula Federal Cu
3600 Brooks St
Missoula MT 59801




Missoula Radiology Pc
2827 Fort Missoula Rd
Missoula MT 59804




Missoula Water
P.o. Box 5388
Missoula MT 59806




Northwest Collectors
1235 Kensington Ave
Missoula MT 59801




P Mars Scott P.c
2920 S Garfield S
Missoula MT 59801




Portfolio Recov Assoc
150 Corporate Blvd
Norfolk VA 23502




Syncb/old Navy
Po Box 673
Minneapolis MN 55440




Syncb/old Navy
Po Box 965005
Orlando FL 32896
ARstrat, LLC

P 0 Box 4332 MS #800

Houston, TX 77210



Credit Systems

2525 Colonial Dr. Ste C

Po Box   875

Helena, MT 59601



Northwestern Energy

11 E Park St.

Butte, MT 59701
Synchrony Bank
140 Wekiva Springs Rd
Longwood FL 3211S




Td Bank Usa/targetcred
Po Box 673
Minneapolis MN 55440




Wells Fargo Credit Services
Po Box 14517
Des Moines lA 50306
